Citation Nr: 0636804	
Decision Date: 11/28/06    Archive Date: 12/06/06

DOCKET NO.  05-02 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to 
December 1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2004 rating decision of the VA Tiger Team, 
located at the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.  Thereafter, the veteran's 
claims files were returned to his local RO in Providence, 
Rhode Island.

In July 2006, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
folders.


REMAND

At the videoconference hearing, the veteran alleged that his 
diabetes mellitus had increased in severity since his most 
recent VA examination in February 2004.  He testified that he 
fainted on account of his diabetes in July 2005 and was 
treated in the emergency room of the Providence VA Medical 
Center (MC) at that time.  He believes  he had a hypoglycemic 
reaction at that time.  His  representative stated that the 
veteran was apparently also seen in the emergency room in May 
or June of 2005.  The representative reported that the 
veteran periodically received treatment in the emergency room 
for his "hypoglycemic condition."  The veteran also 
affirmed that he had been diagnosed with diabetic neuropathy.  
The most recent medical evidence presently associated with 
the claims folders consists of VA outpatient treatment 
records dated in December 2004.  The undersigned agreed to 
hold the record open for 60 days to afford the veteran and 
his representative an opportunity to obtain and submit VA 
treatment records dated since December 2004 pursuant to their 
request.  No such evidence was submitted.  The procurement of 
such pertinent medical records is required, particularly 
given that the identified records are in VA's custody.  

In light of the foregoing, the Board is also of the opinion 
that a new examination would be probative in ascertaining the 
current level of severity of the veteran's service-connected 
diabetes mellitus.  The "duty to assist" requires a 
"thorough and contemporaneous medical examination" that is 
sufficient to ascertain the current level of disability, and 
accounts for its history.  Floyd v. Brown, 9 Vet. App. 88, 93 
(1995).  This medical examination must consider the records 
of prior medical examinations and treatment in order to 
assure a fully informed decision.  Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994).  

Lastly, the Board notes that the veteran is appealing the 
initial rating of a disability following an award of service 
connection.  He has not been provided with the notice 
required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
with respect to this downstream element of his original 
service connection claim.  Therefore, while this case is in 
remand status, the RO or Appeals Management Center (AMC) 
should ensure that all notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) is provided.  

Accordingly, this case is REMANDED to the RO or the AMC in 
Washington, D.C. for the following actions:

1.  The veteran should be provided all 
notice required under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), to 
include notice in accordance with 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) and notice that he should 
submit any pertinent evidence in his 
possession.  In particular, the RO or the 
AMC should request the veteran to provide 
any outstanding medical records 
pertaining to treatment of his diabetes 
mellitus since December 2004 or the 
identifying information and any necessary 
authorization to enable VA to obtain such 
records on his behalf.  

2.  The RO or the AMC should then obtain 
a copy of any pertinent records 
identified but not provided by the 
veteran.  In any event, it should obtain 
pertinent treatment records from the 
Providence VAMC in Providence, Rhode 
Island for the period since December 
2004.

3.  If the RO or the AMC is unable to 
obtain any pertinent evidence identified 
by the veteran, it should request him and 
his representative to submit the 
outstanding evidence.

4.  Then, the RO or the AMC should 
arrange for the veteran to be scheduled 
for a VA examination by a physician with 
the appropriate expertise to determine 
the severity of the veteran's diabetes 
mellitus, to include any complications 
such as diabetic neuropathy.  The claims 
folders, to include a copy of this 
Remand, must be made available to and be 
reviewed by the examiner.

All indicated studies and tests should be 
accomplished, and all clinical findings 
should be reported in detail.

The examiner should specifically indicate 
whether the veteran's diabetes requires 
insulin, restriction of his diet, 
regulation of his activities, and whether 
it causes episodes of ketoacidosis or 
hypoglycemic reactions requiring 
hospitalizations or visits to a diabetic 
care provider, and the frequency of any 
such hospitalizations or visits.  The 
examiner should also identify any 
complications of the veteran's diabetes.

The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached.

5.  Thereafter, the RO or the AMC should 
review the claims folders and ensure that 
the requested development has been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

6.  The RO or the AMC should also 
undertake any other indicated 
development.

7.  Then, the RO or the AMC should 
adjudicate the issue of entitlement to 
service connection for diabetic 
neuropathy and inform the veteran of his 
appellate rights with respect to this 
decision.

8.  Then, the RO or the AMC should 
readjudicate the issue on appeal based on 
a de novo review of the record.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and provided an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


